Opinion by
Mb. Justice Mitchelu,
The proviso to the act of 1891 certainly presents a very difficult question, as the final clause appears to restrict the operation of the act to a class of corporations, to wit, insurance companies, which are not included within the enacting part of the act itself. It would not follow however that the act would be void because of a repugnancy between its affirmative body and a restrictive proviso, but it is not necessary to consider the case in this aspect, as there is a fair construction which avoids the apparent repugnancy. This is so lucidly and convincingly stated by the learned judge below that we are content to affirm the judgment on his opinion.
It may be well however to notice the argument made for the commonwealth in this court, on the constitutionality of the act of 1891. This rests upon the view that the real purpose of the act was to take certain insurance business out of the control of the Insurance Department, and that this purpose is not disclosed by the title. The body of the act is an affirmative grant to certain corporations of the power to make contracts with their members to pay money or benefits in the contingencies of sickness, accident, disability or death. Whatever may have been the motive behind the act, this is the whole of its legislative object, and this is expressed fully and in very explicit terms in the title. The business is beyond question an insurance business, and the weight of the commonwealth’s argument is that the act is a loosely defined, ill guarded and dangerous departure from the previous policy of the state, and a breaking down of the proper barriers between genuine beneficial associations and insurance companies, which will subject the class least able to protect themselves to the risks of bad management and fraud for the prevention of which the Insurance Department was established and hitherto has been rigidly sustained. But whatever we might think on this subject as a matter of public policy or wisdom the legislative grant is clear, and it is not for us to defeat it.
The fact that the grant of limited insurance powers to these *473companies may divide the insurance business and release a portion of it from the control of the Insurance Department would not render the act invalid. There is no constitutional requirement that acts of general legislation shall give notice of all their indirect effects on existing law; nor would such a restriction be practicable. The fabric of modern law is too complicated, and the displacement of any part of it too far-reaching, for its entire effect to be foreseen by any legislator. The constitution requires that the title of an act shall clearly express its subject. That is notice to some extent of its direct effect, and that is as far as it is practicable to go, the indirect and incidental effects cannot be foreseen or announced, but must be left for development by the clash of opposing interests in the field of litigation.
But it does not appear that the result deprecated by the commonwealth will follow. On the contrary, the presumption is that the control of the Insurance Department will attach to these corporations. The department was established for the general supervision of the whole business of insurance in this state, and to that end was given very large powers of visitation and examination into the assets, solvency, business methods etc. of all insurance companies and agents. When a new class of companies is authorized to do insurance business they would naturally come at once under the supervising control of the department, and be subject to all of its regulations which are practicable to apply to their circumstances.
The case being submitted to the court below on demurrer the judgment properly took no notice of the details of the business actually conducted by the appellee. A question of some importance which suggests itself in this regard is the membership of infants. The constitution and by-laws provide for membership by persons between two and sixty years of age. Infants cannot make the contract of membership for themselves, and it is not clear how the parents can make it for them, and as the statute only authorizes insurance of members, not of other persons in whom members may have an insurable interest, the legality of this branch of the business would seem to be open to question. On this however we do not pass. It was not raised or argued and we only refer to it now to make this fact clear.
Judgment affirmed.